DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-16 and 22-25 in the reply filed on 4/7/2022 is acknowledged.  The traversal is on the grounds that the examination of all of the claims places no undue burden on the examiner. The traversal grounds were found persuasive and the examiner has withdrawn the restriction requirement. Thus, Claims 1-30 are examined in this office action. 
Drawings
The drawings are objected to because the figures appear somewhat "fuzzy", thus making some of the text difficult to read. Additionally, there seems to be formatting issues for the legend of Figures 7a, 7c, and 9a. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
Pages 11 and 17 of the specification include at least one formula which is not labeled (Formula (I), Formula (II), etc.). For consistent formatting, each formula provided in the specification should be appropriately labeled.
Appropriate correction is required.
Claim Objections
Claims 5 and 9 is objected to because of the following informalities: 
Claim 5, line 2 recites the chemical formula for lithium nickel oxide as “LiNiO2”, which should be changed to “LiNiO2” to be properly formatted.
Claim 9, line 4-5 recite groups “R1, R2, R3 and R4” in reference to Formula (II). The formatting of these groups should be corrected to “R1, R2, R3 and R4” to be consistent with the formatting of the groups shown in Formula (II).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "in which the bis(trifluoromethylsulfonyl)imide compound is of formula (XI)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 recites “the ionic liquid is N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium bis(trifluoromethanesulfonyl)imide”. However,  Claim 13 depends upon Claim 1, which does not recite a bis(trifluoromethylsulfonyl)imide compound, but rather recites an “ionic liquid monomer”. It would not be clear to the skilled artisan what is being referred to as “the bis(trifluoromethylsulfonyl)imide compound” as such a compound is not required previously in Claim 1. The examiner notes that for purposes of examination, Claim 13 will be considered to follow and depend upon Claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-13, and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruther et al. (US 20190067738A1).
Regarding Claim 1, Ruther discloses a process for functionalizing the electrically conductive surface of an electrode (substrate) [0151-0154] by electro-grafting of a polymeric film obtained from an ionic liquid monomer [0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178].
Regarding Claim 2, Ruther further discloses that the electrode (substrate) is intended for a lithium battery [0138-0139].
Regarding Claim 3, Ruther further discloses that the electrode (substrate) may be a lithium-based electrode [0047].
Regarding Claim 4, Ruther further discloses that the electrode (substrate) may have at the surface a film of lithium transition metal oxide [0047].
Regarding Claim 6, Ruther further discloses that the electro-grafting is performed using an electrolytic solution formed from said ionic liquid, where appropriate supplemented with a support electrolyte (lithium salt) [0128, 0138-0141].
Regarding Claim 7, Ruther further discloses that the electro-grafting is performed using an electrolytic solution formed from said ionic liquid supplemented with a lithium salt [0138-0141].
Regarding Claim 8, Ruther further discloses that the electro-polymerizable function is an activated vinyl function [0089].
Regarding Claim 9, Ruther further discloses that the cation of said ionic liquid is an aliphatic ammonium cation corresponding to the general formula (II) (see below), wherein R1, R2, R3 and R4 represent, independently of each other, a hydrocarbon-based group, with at least one of the groups R1, R2, R3 and R4 being a hydrocarbon-based group bearing at least one electro-polymerizable function (see Figure 6, [0137]).

    PNG
    media_image1.png
    143
    187
    media_image1.png
    Greyscale

Formula (II) (Instant Application)
Regarding Claim 11, Ruther further discloses that the anion of said ionic liquid may be bis(trifluoromethylsulfonyl)imide (TFSI), which includes a negatively charged nitrogen atom (see formula XI below) [0052-0054].
Regarding Claim 12, Ruther further discloses that the anion of said ionic liquid may be bis(trifluoromethylsulfonyl)imide (TFSI) [0052-0054].
Regarding Claim 13, Ruther further discloses that the anion of the ionic liquid may be a bis(trifluoromethylsulfonyl)imide (TFSI) compound of formula (XI) (see below) (Figure 5, [0052-0054, 0136]).

    PNG
    media_image2.png
    174
    320
    media_image2.png
    Greyscale

Formula (XI) (Instant Application)
Regarding Claim 15, Ruther further discloses that the electro-grafting is performed by polarization under cyclic voltammetry conditions, by adjusting the operating conditions to control the properties of the polymeric film formed [0013, 0107, 0154].
Regarding Claim 16, Ruther further discloses that the process includes at least the steps consisting in: (i) preparing an electrolytic solution comprising an ionic liquid, where appropriate supplemented with a support electrolyte [0138-0141, 0149, 0153]; (ii) electrolyzing said solution in an electrolysis cell using said electrode on which the polymeric film is to be formed, as working electrode, and at least one counter electrode, under conditions suitable for the formation of a polymeric film covalently grafted onto the surface of the electrode [0121-0122, 0154].
Regarding Claim 17, Ruther discloses a process which produces a structure (battery) [0125-0126] comprising an electrode having an electrically conductive or semi-conductive surface [0151-0154], onto which is covalently grafted a polymeric film, obtained by electro-polymerization from an ionic liquid monomer [0044, 0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178]. 
Regarding Claim 18, Ruther further discloses that the substrate electrode (substrate) may be a lithium-based electrode [0047].
Regarding Claim 19, Ruther further discloses that the electrode (substrate) may have at the surface a film of lithium transition metal oxide [0047].
Regarding Claim 20, Ruther further discloses that the electro-grafted polymeric film may  have a thickness of between several nm (1-10 nm) to about 1000 nm [0085].
Regarding Claim 21, Ruther further discloses that the process produces a structure (battery) [0125-0126] comprising an electrode having an electrically conductive surface [0151-0154], onto which is covalently grafted a polymeric film, obtained by electro-polymerization from an ionic liquid monomer [0044, 0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178], the said polymeric film being obtained according to the electro-grafting conditions defined in Claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (US 20190067738A1) as applied to Claims 4 and 6 above, and further in view of Yamada et al. (US 20110311864A1).
In Regards to Claim 5 (Dependent on Claim 4):
	Ruther discloses the process of Claim 4 as set forth above. Ruther further discloses that the electrode (substrate) may include typical electrode materials such as lithium manganese oxide, lithium nickel manganese oxide, lithium nickel cobalt manganese oxide [0047].
Ruther is deficient in disclosing that the electrode has at the surface a film of lithium nickel oxide (LiNiO2).
Yamada discloses a nonaqueous electrolyte battery which may include a gelled electrolyte (Figure 1, [0010]). Yamada further teaches that the nonaqueous electrolyte battery includes a cathode which may be composed of electrode active materials such as composite oxides that include lithium and transition metal elements including lithium manganese composite oxide, lithium manganese nickel composite oxide, lithium nickel cobalt composite oxide, and lithium nickel composite oxide [0104]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the electrode material of the electrode of Ruther, a lithium nickel composite oxide (LiNiO2), as is it known in the art to be an equivalent alternative to lithium manganese oxide, lithium manganese nickel oxide, and lithium nickel cobalt oxide, as taught by Yamada. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 22:
Ruther discloses a process for functionalizing the electrically conductive or semi-conductive surface of an electrode (substrate) [0151-0154], wherein the electrode (substrate) may be a lithium-based electrode [0047]. Ruther further discloses that the process provides an electrode on which is covalently grafted an electrically insulating polymeric film [0044, 0091], obtained by electro-grafting of a polymeric film obtained from an ionic liquid monomer [0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178].
Ruther is deficient in disclosing that the process includes a step of gelling the polymeric film by adding a solution of lithium salt in a dinitrile compound of formula N=C-R-C=N, in which R is a CnH2n hydrocarbon-based group, n being an integer between 1 and 6, or in one or more solvents such as carbonates, resulting in a gelled electrolytic membrane. 
Yamada further discloses that the nonaqueous electrolyte battery includes a positive electrode, negative electrode, and nonaqueous electrolyte, wherein the negative electrode includes a gelled coating formed on the surface of the negative electrode [0010]. Yamada further discloses that the gelled coating is formed by forming a polymer coating of heteropolyacids and heteropolyacid compounds on the surface of the negative electrode via electrolysis, which exist in a gel state with the nonaqueous electrolyte [0108]. Yamada further discloses that the electrolyte solution may include a nonaqueous solvent, an electrolyte salt, a nitrile group-containing hydrocarbon compound, and at least one of a heteropolyacid and a heteropolyacid compound [0036]. Yamada further discloses that the nitrile group-containing hydrocarbon compound may be malononitrile or succinonitrile [0041], which follows the formula N≡C-R-C≡N, in which R is a CnH2n hydrocarbon-based group, n being an integer between 1 and 6. Yamada further discloses that the nonaqueous solvent preferably includes at least one selected from the group of  ethylene carbonate (EC), propylene carbonate (PC), dimethyl carbonate (DMC), diethyl carbonate (DEC), and ethylmethyl carbonate (EMC) [0076]. Yamada further teaches that polymer compounds may “gel” by absorbing a nonaqueous solvent [0083-0084]. Yamada further teaches that a such a gel electrolyte is preferable as it provides high conductivity and prevents leaking [0161].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the process of Ruther to include a step of “gelling” the polymeric film by introducing a solution of lithium salt and dinitrile compound to an electrode with a polymer coating, as it is known in the art to produce a gelled electrolytic membrane, as taught by Yamada, and the skilled artisan would have a reasonable expectation of success in providing a gelled electrolytic membrane with high conductivity which also prevents leakage of the electrolyte. By doing so, all of the limitations of Claim 22 have been met.
In Regards to Claim 23 (Dependent on Claim 6):
Ruther discloses the process of Claim 6 as set forth above. Ruther discloses a process for functionalizing the electrically conductive or semi-conductive surface of an electrode (substrate) [0151-0154], wherein the electrode (substrate) may be a lithium-based electrode [0047]. Ruther further discloses that the process provides an electrode on which is covalently grafted an electrically insulating polymeric film [0044, 0091], obtained by electro-grafting of a polymeric film obtained from an ionic liquid monomer [0139, 0146], the cation of which bears at least one electro-polymerizable function [0099, 0178].
Ruther is deficient in disclosing that the process includes a step of gelling the polymeric film by adding a solution of lithium salt in a dinitrile compound of formula N=C-R-C=N, in which R is a CnH2n hydrocarbon-based group, n being an integer between 1 and 6, or in one or more solvents such as carbonates, resulting in a gelled electrolytic membrane. 
Yamada further discloses that the nonaqueous electrolyte battery includes a positive electrode, negative electrode, and nonaqueous electrolyte, wherein the negative electrode includes a gelled coating formed on the surface of the negative electrode [0010]. Yamada further discloses that the gelled coating is formed by forming a polymer coating of heteropolyacids and heteropolyacid compounds on the surface of the negative electrode via electrolysis, which exist in a gel state with the nonaqueous electrolyte [0108]. Yamada further discloses that the electrolyte solution may include a nonaqueous solvent, an electrolyte salt, a nitrile group-containing hydrocarbon compound, and at least one of a heteropolyacid and a heteropolyacid compound [0036]. Yamada further discloses that the nitrile group-containing hydrocarbon compound may be malononitrile or succinonitrile [0041], which follows the formula N≡C-R-C≡N, in which R is a CnH2n hydrocarbon-based group, n being an integer between 1 and 6. Yamada further discloses that the nonaqueous solvent preferably includes at least one selected from the group of  ethylene carbonate (EC), propylene carbonate (PC), dimethyl carbonate (DMC), diethyl carbonate (DEC), and ethylmethyl carbonate (EMC) [0076]. Yamada further teaches that polymer compounds may “gel” by absorbing a nonaqueous solvent [0083-0084]. Yamada further teaches that a such a gel electrolyte is preferable as it provides high conductivity and prevents leaking [0161].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the process of Ruther to include a step of “gelling” the polymeric film by introducing a solution of lithium salt and dinitrile compound to an electrode with a polymer coating, as it is known in the art to produce a gelled electrolytic membrane, as taught by Yamada, and the skilled artisan would have a reasonable expectation of success in providing a gelled electrolytic membrane with high conductivity which also prevents leakage of the electrolyte. By doing so, all of the limitations of Claim 23 have been met.
In Regards to Claim 24 (Dependent on Claim 22):
Ruther as modified by Yamada discloses the process of Claim 22 as set forth above. Yamada further discloses that the nitrile group-containing hydrocarbon compound may be malononitrile or succinonitrile [0041]. Therefore, all of the limitations of Claim 24 are met.
In Regards to Claim 25 (Dependent on Claim 22):
Ruther as modified by Yamada discloses the process of Claim 22 as set forth above. Yamada further discloses that the electrolyte solution may be prepared using 1.2 mol/kg of the electrolyte salt lithium hexafluorophosphate (LiPF6) in a 3:7 (weight ratio) solvent mixture of ethylene carbonate (EC) and dimethyl carbonate (DMC) [0219]. Yamada further discloses that the polymer may be added in a concentration between 0.01-3 wt%, whereas the nitrile compound may be added in a concentration between 0.01-10 wt% (Table 1, [0200-0201, 0209, 0219]). 
As such, the skilled artisan would appreciate that there are several embodiments which would provide an electrolyte solution with a composition such that the [polymer]/[dinitrile compound + lithium salt] mass ratio is between 10/90 (0.11) and 90/10 (9). For example, assuming a 1 kg basis for the solvent mixture, it is possible to have an embodiment in line with the invention of Yamada wherein the electrolyte solution has a composition of: 0.3 kg EC, 0.7 kg DMC, 0.18 kg LiPF6, 0.012 kg malononitrile, and 0.036 kg polymer, thus resulting in a [polymer]/[dinitrile compound + lithium salt] mass ratio of 0.19. Therefore, all of the limitations of Claim 25 are met. 


In Regards to Claim 26 (Dependent on Claim 22):
Ruther as modified by Yamada discloses the process of Claim 22 as set forth above. Ruther further discloses that the process produces a battery [0125-0126] comprised of the electrode having a polymer coated surface [0126]. Upon the modification of Ruther by Yamada, the battery of Ruther would necessarily have the electrode/electrolytic membrane assembly, comprising an electrode supporting a gelled electrolytic membrane obtained on conclusion of the process of Claim 22. Therefore, all of the limitations of Claim 26 are met.
In Regards to Claim 27 (Dependent on Claim 26):
Ruther as modified by Yamada discloses the process of Claim 26 as set forth above. Ruther further discloses that the substrate electrode (substrate) may be a lithium-based electrode [0047].Therefore, all of the limitations of Claim 27 are met.
In Regards to Claim 28 (Dependent on Claim 27):
Ruther as modified by Yamada discloses the process of Claim 27 as set forth above. Modified Ruther further discloses the use of the electrode/electrolytic membrane assembly as defined in Claim 27, in a lithium battery [0125-0126]. Therefore, all of the limitations of Claim 28 are met.
In Regards to Claim 29 (Dependent on Claim 27):
Ruther as modified by Yamada discloses the process of Claim 27 as set forth above. Modified Ruther further discloses a lithium battery, comprising an electrode/electrolytic membrane assembly as defined in Claim 27 [0125-0126]. Therefore, all of the limitations of Claim 29 are met.
In Regards to Claim 30 (Dependent on Claim 27):
Ruther as modified by Yamada discloses the process of Claim 27 as set forth above. Modified Ruther further discloses a lithium battery comprising: - an electrode/electrolytic membrane assembly as defined in Claim 27 [0125-0126], in which the electrode is a lithium-based electrode [0047]; and - a negative electrode may be in contact (necessarily occurs in stacked electrode configurations) with the face of the gelled electrolytic membrane that is opposite the positive electrode [0126]. Therefore, all of the limitations of Claim 30 are met.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (US 20190067738A1) as applied to Claim 1 above, and further in view of Gayot et al. (US 20160211549A1).
In Regards to Claim 10 (Dependent on Claim 1):
Ruther discloses the process of Claim 1 as set forth above.
Ruther is deficient in disclosing that the cation of said ionic liquid is of formula (V) (see below), wherein nBu corresponds to n-butyl).
Gayot discloses a polymer composition for ion conduction which includes an ionic liquid, wherein the cation of the ionic liquid has a polymerizable function [0039-0042]. Gayot further discloses that the ionic liquid cation may be N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium (shown in formula V below) wherein nBu corresponds to n-butyl [0053, 0073-0075]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the ionic liquid cation of Ruther, N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium, as is it known as a cation for an ionic liquid for use in an ion-conducting polymer composition, as taught by Gayot. By doing so, all of the limitations of Claim 10 have been met.

    PNG
    media_image3.png
    154
    386
    media_image3.png
    Greyscale

Formula (V) (Instant Application)
In Regards to Claim 14 (Dependent on Claim 1):
Ruther discloses the process of Claim 1 as set forth above. Ruther further discloses that the anion of said ionic liquid may be bis(trifluoromethylsulfonyl)imide (TFSI) [0052-0054].
Ruther is deficient in disclosing that the cation of said ionic liquid is N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium.
Gayot discloses a polymer composition for ion conduction which includes an ionic liquid, wherein the cation of the ionic liquid has a polymerizable function [0039-0042]. Gayot further discloses that the ionic liquid cation may be N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium (shown in formula V above) wherein nBu corresponds to n-butyl [0053, 0073-0075]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the ionic liquid cation of Ruther, N,N,N,N-n-butyldimethylmethacryloyloxyethylammonium, as is it known as a cation for an ionic liquid for use in an ion-conducting polymer composition, as taught by Gayot. By doing so, all of the limitations of Claim 14 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724